Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
 
The amendment filed 04/27/2021 has been entered. Claims 1-5, 9-13, 17-20 and 22-25 are pending. Claims 1, 9, and 17 have been amended. Claim 21 has been canceled. New claim 25 has been added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 9-13, 17-20 and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5, 9-13, 17-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIAN (CN104992110A) hereinafter JIAN in view of PORAT (US 20150371267) hereinafter PORAT and further in view of Feng et al. (US 20100082432) hereinafter Feng.
Regarding claim 1, JIAN teaches an object blocking method, applied to a terminal device (i.e. client intercepts the corresponding promotion software through the updated interception feature library, [0005]), comprising: determining whether to block a target object according to a first blocking strategy library (i.e. determining interception features of the at least one piece of newly increased popularization software and updating an interception feature library, Abstract); when the step of determining cannot determine whether to block a target object according to the first blocking strategy library, sending, feature information of the target object to a server (i.e. if the server does not find the intercept feature corresponding to the query feature in the intercept feature database. The client can send the identification information of the second software to the server, [0140]), the feature information being used for instructing the server to generate a target blocking strategy according to the feature information and feed back the target blocking strategy (i.e. After receiving the identification information of the second software, the server may determine that the second software has a promotion behavior, obtain a promotion link address of the second software by analyzing the installation package of the second software, [0141]); ), adding the target blocking strategy to the first blocking strategy library (i.e. Add the interception feature of the new promotion software to the intercept feature database, [0121]); and performing subsequent object blocking according to the first blocking strategy library added with the target blocking strategy (i.e. the client can perform the corresponding promotion software interception operation according to the updated interception feature library, [0172]), including: determining whether to block the target object according to the target blocking strategy in the first blocking 
However, JIAN does not explicitly disclose receiving the target blocking strategy fed back by the server.
However, PORAT teaches disclose receiving the target blocking strategy fed back by the server (i.e. receiving at a client, from a user of the client, a user preference for filtering of advertisements for display on the client, [0003]), the target blocking strategy being determined by the server according to a second blocking strategy library and the feature information, and (i.e. the user selects the user preference to allow or block ads. The user may select specific ad categories to allow and/or block as part of the user profile and data is automatically collected at client for generating the advertising categories that may be of interest to the user, [0077] and [0081]).
Based on JIAN in view of PORAT it would have been obvious to one of ordinary skill in the art before the effective fining date of the claimed invention to incorporate receiving at a client, from a user of the client, a user preference for filtering of advertisements for display on the client and the user selects the user preference to allow or block ads. The user may select specific ad categories to allow and/or block as part of the user profile and data is automatically collected at client for generating the advertising categories that may be of interest to the user to JIAN because JIAN teaches client intercepts promotion software and PORAT suggests receiving at a client, from a user of the client, a user preference for filtering of advertisements for display on the client ([0003]).
One of ordinary skill in the art would have been motivated to utilize PORAT into JIAN system in order to improve capability of intercepting promotion software of JIAN system.
However, JIAN does not explicitly disclose wherein the second blocking strategy library includes a blocking strategy generated by a different terminal device, and wherein the target blocking strategy includes the blocking strategy generated by the different terminal device. 

Based on JIAN in view of Feng it would have been obvious to one of ordinary skill in the art before the effective fining date of the claimed invention to incorporate user data server is operative to generate a plurality of user-based constraints for a given ad request. user data server operatives to formulate rules specific to the user (e.g., if a user is under 16, filter out advertisements for R rated movies), user data server acts as a "first" filter for filtering a generic set of advertisements as to JIAN because JIAN teaches client intercepts promotion software and Feng suggests user data server is operative to generate a plurality of user-based constraints for a given ad request. User data server operatives to formulate rules specific to the user (e.g., if a user is under 16, filter out advertisements for R rated movies), user data server 116 acts as a "first" filter for filtering a generic set of advertisements as ([0029]).
One of ordinary skill in the art would have been motivated to utilize Feng into JIAN system in order to increase efficiency of intercepting promotion software of JIAN system.

Regarding claim 2, the combination of JIAN and PORAT teaches before the receiving the target blocking strategy fed back by the server, further comprising: when the step of determining cannot determine whether to block the target object, receiving from the server query information about whether to block the target object (i.e. the intercepting feature searching module does not find an intercepting feature corresponding to the query feature of the promotional software in the intercepting feature database, and the query request carries, JIAN, 

Regarding claim 3, JIAN teaches before the displaying query information, further comprising: receiving a detection result fed back by the server (i.e. the query result returned by the server, [0135]), the detection result being a result of whether to block the target object determined by the server according to a second blocking strategy library and the feature information (i.e. determining, for the information of each promotion software in the second promotion configuration information, the interception feature of the promotion software, [0133]); 

Regarding claim 4, JIAN does not explicitly disclose before the sending, when whether to block a target object cannot be determined according to a first blocking strategy library, feature information of the target object to a server, further comprising: monitoring a window popup event on a desktop of the terminal device; and in response to detecting a new window is popped up, determining whether to block the target object according to the first blocking strategy library, the new window carrying the target object.
However, PORAT teaches before the sending, when whether to block a target object cannot be determined according to a first blocking strategy library, feature information of the target object to a server, further comprising: monitoring a window popup event on a desktop of the terminal device (i.e. These ads are then sent over the network and displayed to the user on the client device, [0050]); and in response to detecting a new window is popped up, determining whether to block the target object according to the first blocking strategy library, the new window carrying the target object (i.e. filtering and optionally blocking the advertisements at the network level based on user defined preferences. In such a manner, network traffic due to undesired advertisements is reduced. Selected ads desired by the user are allowed to continue transmission to the client, [0050]). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 5, JIAN teaches performing, when the target object satisfies a preset condition, the step of sending, when whether to block a target object cannot be determined according to a first blocking strategy library, feature information of the target object to a server 

Regarding claims 9-20, the limitations of claims 9-20 are similar to the limitations of claims 1-8. PORAT further teaches a terminal, comprising a memory and a processor coupled to the memory (i.e. a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention, [0039]), a non-transitory computer readable storage medium storing at least one instruction, at least one program, a code set, or an instruction set (i.e. The computer readable storage medium can be a tangible device that can retain and store instructions, [0040]). Therefore, the limitations of claims 9-20 are rejected in the analysis of claims 1-8 above, and the claims are rejected on that basis.

Regarding claim 22, JIAN does not explicitly disclose establishing the first blocking strategy library at the terminal device, including: displaying procedures running on the terminal device; receiving a setting instruction marking each of the procedures as to be blocked or to be released; and storing the each of the procedures as marked in the first blocking strategy library.
However, PORAT teaches establishing the first blocking strategy library at the terminal device, including: displaying procedures running on the terminal device (i.e. A list of ad 

Regarding claim 23, JIAN does not explicitly disclose generating a black-list of the procedures marked as to be blocked and a white-list of the procedures marked as to be released; and storing the black-list and the white-list in the first blocking strategy library.
However, PORAT teaches generating a black-list of the procedures marked as to be blocked and a white-list of the procedures marked as to be released (i.e. The network related data may be analyzed to trigger blocking based on an association with advertisements, for example, based on black lists, white lists, [0063]); and storing the black-list and the white-list in the first blocking strategy library (i.e. storing predefined user preferences, [0051]). Therefore, the limitations of claim 23 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 24, JIAN does not explicitly disclose prior to sending the feature information of the target object to the server, obtaining by the terminal device a publisher signature of the target object and detecting whether the publisher signature belongs to a preset signature library.
However, PORAT teaches disclose prior to sending the feature information of the target object to the server, obtaining by the terminal device a publisher signature of the target object (i.e.  Data may be obtained, for example, from one or more sources: Advertisements falling .

6.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIAN (CN104992110A) hereinafter JIAN in view of PORAT (US 20150371267) hereinafter PORAT and Feng et al. (US 20100082432) hereinafter Feng and further in view of Daird et al. (US 20110137925) hereinafter Baird.
Regarding claim 25, JIAN in view of PORAT and further in view of Feng teach the limitations of claim 1 above.
     However, JIAN does not explicitly disclose the target object is published by a first merchant, and the publisher signature belongs to a second merchant in cooperation relationship with the first merchant, and wherein the method further comprises: in response to and after determining the publisher signature of the second merchant does not exist in the preset signature library, sending the feature information of the target object to the server.
However, Baird teaches the target object is published by a first merchant (i.e. the website includes Ad tags that instruct the browser to retrieve a corresponding advertisement (Ad unit) from an associated Ad server 18 over the network, [0013]), and the publisher signature belongs to a second merchant in cooperation relationship with the first merchant (i.e. a signature entry includes at least a portion of the following: ID: A unique identifier for this signature; Publisher: The "friendly name" of the associated ad/publisher network identified by this signature entry, [0045]-[0047]), and wherein the method further comprises: in response to and after determining the publisher signature of the second merchant does not exist in the preset signature library (i.e. all such signatures have corresponding entries in the signature 
Based on JIAN in view of Baird it would have been obvious to one of ordinary skill in the art before the effective fining date of the claimed invention to incorporate the website includes Ad tags that instruct the browser to retrieve a corresponding advertisement (Ad unit) from an associated Ad server 18 over the network, a signature entry includes at least a portion of the following: ID: A unique identifier for this signature; Publisher: The "friendly name" of the associated ad/publisher network identified by this signature entry, all such signatures have corresponding entries in the signature database and extract the pertinent information relating to the entities most directly responsible for ad delivery. In many cases, specifically where there are multiple ad/publisher networks and exchanges involved in the delivery chain, multiple matches can occur, in which case further analysis is performed to identify the entity most directly responsible for ad delivery, and the browser events are reported back to the server(s) for every ad impression delivered to a publisher site page and stored in event logs to JIAN because JIAN teaches client intercepts promotion software and Baird suggests the website includes Ad tags that instruct the browser to retrieve a corresponding advertisement (Ad unit) from an associated Ad server 18 over the network, a signature entry includes at least a portion of the following: ID: A unique identifier for this signature; Publisher: The "friendly name" of the associated ad/publisher network identified by this signature entry ([0045]-[0047]), all such signatures have corresponding entries in the signature database and extract the pertinent information relating to the entities most directly responsible for ad delivery. In many cases, specifically where there are 
One of ordinary skill in the art would have been motivated to utilize Baird into JIAN system in order to add additional capability of intercepting promotion software of JIAN system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





  /A.F.W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
5/19/2021



/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447